Per Curiam:
Upon reargument it is considered that there should be a new trial only of the question whether the defendant is indebted to the plaintiff for any part of the expenses incurred by the plaintiff and which the defendant undertook to repay. It seems to have been conceded on the trial that they aggregated $376.40, but whether that amount was deducted from the amount due at the time of the foreclosure of the chattel mortgage cannot be ascertained. It does appear by defendant’s letter that the defendant offered to allow the plaintiff a credit of $226.33 on account of such expenses, but whether' that amount was actually allowed may be ascertained upon another trial. The facts of the transaction were set forth in the complaint, and they are sufficient allegations to entitle the plaintiff to present the issue. If such cause of action should have been separately plead, or if it was improperly joined with another cause of action, the defendant had its remedy. Therefore, our previous decision is amended so far as to reverse the former judgment and grant a new trial as to such expenses, with costs to abide the event. Thomas, Mills, Putnam, Kelly and Jaycox, JJ., concurred. Judgment and order reversed on reargument, and new trial granted, costs to abide the event.